SHIRLEY S. ABRAHAMSON, C.J.
¶ 71. (concurring). I agree with the majority's conclusions that there was a Miranda violation in the present case and that the error in failing to suppress the defendant's statements taken in violation of Miranda v. Arizona, 384 U.S. 436 (1966), was not harmless.
*317¶ 72. I write separately to briefly elaborate on the majority's discussion of "custody" for purposes of Miranda and to make a couple of cautionary points. See majority op., ¶¶ 33-35.1
¶ 73. Whether a suspect is "in custody" for purposes of Miranda is a fact-specific inquiry that depends on a variety of factors.2 The overarching question, as the majority notes at ¶ 33, is whether "a reasonable person would not feel free to terminate the interview and leave the scene."
¶ 74. Despite the overarching question, it is well established that police may conduct brief stops of individuals, such as traffic stops, during which a reasonable suspect would not feel free to leave, but which do not require Miranda warnings.3 If, however, "other factors indicate the presence of a coercive atmosphere," the suspect is considered to be "in custody" for purposes of Miranda.4
*318¶ 75. Each case must be decided on its own unique facts. Law enforcement officers may decide to use handcuffs to protect themselves and maintain order during some brief detentions. In such cases, courts should consider the use of handcuffs as a factor in determining the coerciveness of the atmosphere and in determining whether the brief detention should be considered "custody" for purposes of Miranda and the Fifth Amendment.
¶ 76. Complicating matters, these brief detentions may implicate Fourth Amendment requirements regarding arrests as well as Miranda's Fifth Amendment rule. The Fourth Amendment "arrest" standard and the Fifth Amendment "in custody" standard are related, but not identical. Although a suspect who is arrested is necessarily "in custody" for purposes of Miranda, the converse is not always true. It is possible for a suspect to be "in custody" for purposes of Miranda without being arrested. See, e.g., United States v. *319Martinez, 462 F.3d 903, 907, 909 (8th Cir. 2006) (holding, on the one hand, that "the cuffing did not convert the Terry stop into an arrest" and holding, on the other hand, that "we find [the defendant] was in custody at the time he was handcuffed").
¶ 77. It is possible that some past cases have cited Fourth Amendment cases while deciding Fifth Amendment issues or cited Fifth Amendment cases while deciding Fourth Amendment issues.5 Going forward, this court should be cautious to avoid conflating closely related constitutional standards and analyses.
¶ 78. For the reasons set forth, I write separately.

 The majority's holding in ¶¶ 33-35 is simply that when an officer arrests a suspect, the suspect is necessarily "in custody" for purposes of Miranda.


 Wayne R. LaFave, Criminal Procedure § 6.6(c) (3d ed. 2000) ("[A] determination of whether the situation was 'custodial' for Miranda purposes will often require a careful examination of all the circumstances of the particular case.").


 See, e.g., Berkemer v. McCarty, 468 U.S. 420 (1984). See also Wayne R. LaFave, Criminal Procedure § 6.6(c) (3d ed. 2000) ("Under Berkemer, the question is not whether a reasonable person would believe he was not free to leave, but rather whether such a person would believe he was in police custody of the degree associated with formal arrest.").


 See The Georgetown Law Journal's Thirty-Sixth Annual Review of Criminal Procedure 173-74 (2007).
The majority at ¶ 34 n.23 provides the following quote from a Fourth Circuit case: "[D]rawing weapons, handcuffing *318a suspect, placing a suspect in a patrol car for questioning, or using or threatening to use force does not necessarily elevate a lawful stop into a custodial arrest for Miranda purposes." United States. v. Leshuk, 65 F.3d 1105, 1109-10 (4th Cir. 1995).
Leshuk was not describing a single case in which all of those factors were present and yet the suspect was not "in custody" for purposes of Miranda. Rather, Leshuk compiled the fact situations and holdings from a number of prior cases. In Leshuk itself, the officers did not draw their weapons, did not handcuff the suspects, did not place the suspect in a patrol car, and did not use or threaten to use force. The Leshuk court concluded that the officers' conduct was "neither coercive nor intimidating." Leshuk, 65 F.3d at 1110. .
Additionally, Leshuk's reference to "custodial arrest for Miranda purposes" makes it somewhat unclear whether the court was applying Fourth Amendment standards relating to arrest or Fifth Amendment standards relating to custody.


 For example, United States v. Booth, 669 F.2d 1231, 1236 (9th Cir. 1981) held that "[h]andcuffing a suspect does not necessarily dictate a finding of custody" (emphasis added). Yet, for that proposition, Booth cited United States v. Purry, 545 F.2d 217, 219 (D.C. Cir. 1976), which was a case asking whether a suspect was arrested without probable cause. Purry did not cite Miranda once or discuss the meaning of "in custody" for purposes of Miranda.